PER CURIAM.
The second amended original petition filed by the plaintiff in the court below does not make new parties, nor introduce any new cause of action. Construed most unfavorably to the pleader, and as compared with the original petition, it can only he held to have more clearly defined and described the cause of action upon which the plaintiff originally sued, and continued to sue. It follows that the charge to the jury requested by the defendant in the court *136below on the trial of the case with reference to the statute of limitation was properly refused.
From the statement of the evidence as contained in the bills of exception, we do not find any error in the special instruction given to the jury at the request of the plaintiff, or in that portion of the court’s charge recited in the bill of exceptions. The refusal of the trial judge to permit counsel for defendant in the court below' on cross-examination of the witness to repeat a question which had already been asked and answered three or four times, is certainly not erroneous, but rather has the appearance of having been eminently proper and commendable.
We again announce that the refusal of the trial court to grant a new trial is not assignable as error. From a careful examination of the whole record in this case, we are not satisfied that there was any reversible error in the rulings of the trial judge on the trial. The judgment of the circuit court is affirmed.